Citation Nr: 0843030	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-17 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
chin injury.  

2.  Entitlement to service connection for residuals of dental 
trauma.

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for residuals of a head 
injury.

6.  Entitlement to service connection for residuals of a neck 
injury.

7.  Entitlement to service connection for residuals of a 
right leg bullet wound.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs
ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
December 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon. 

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran did not suffer a chin injury in service and a 
current disability, if any, if not related to the veteran's 
service.

2.  The veteran did not suffer from dental trauma in service.

3.  The veteran's current hearing loss was not incurred in 
service and was not caused or aggravated by the veteran's 
service.  

4.  The veteran did not suffer a head injury in service and 
there is no evidence that he suffers from a current 
disability related to this alleged injury in service.  

5.  The veteran did not suffer from a neck injury in service 
and there is no evidence he suffers from a current neck 
disability.

6.  The veteran did not suffer from a bullet wound in 
service.  
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
chin injury have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2008).  

2.  The criteria for entitlement to service connection for 
residuals of dental trauma have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2008).  

3.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).  

4.  The criteria for entitlement to service connection for 
residuals of a head injury have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2008).  

5.  The criteria for entitlement to service connection for 
residuals of a neck injury have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2008).  

6.  The criteria for entitlement to service connection for 
residuals of a right leg bullet wound have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1131(West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including hearing loss, may be 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2008).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Chin Injury, Dental Trauma, Head Injury, and Neck Injury

The veteran has claimed in numerous statements to the Board 
that during a tour of duty on the USS Midway, he was 
temporarily assigned to duty in Atsugi, Japan, where he fell 
from a ladder, rendering him unconscious for three days and 
causing injuries to his head, neck, chin, and teeth.  He has 
estimated that these alleged injuries occurred in March 1964, 
more than 40 years ago.  The veteran has also asserted that 
he injured his head in a slip and fall accident at Cubi 
Point, the Republic of the Philippines, between May 1971 and 
September 1972.  

The Board has reviewed the veteran's service treatment 
records and service personnel records and finds that there is 
no evidence in these records to support the veteran's claims.  
The veteran's personnel records do not indicate that he was 
temporarily transferred to Atsugi, Japan in early 1964, 
although they note a temporary transfer to a hospital in San 
Diego in August 1962 for treatment purposes.  

Additionally, the veteran's service treatment records contain 
no record of the veteran's alleged injuries and 
hospitalizations.  A report of a discharge and reenlistment 
examination conducted in September 1969 notes that the 
veteran was hospitalized from August 1962 to September 1962 
for a right orchiectomy and in January 1965 for treatment of 
a pilonidal abscess.  There is no mention of the veteran 
being hospitalized for head, neck, chin, or dental injuries 
and there is no indication that the veteran suffers from any 
residual disabilities of the head, neck, or chin.  The 
service medical records are very detailed, providing highly 
probative evidence against the veteran's claims. 

A Report of Medical Examination from June 1973 does not 
indicate any recent head injuries and records that the 
veteran is in good health.  Additionally, while the veteran's 
service treatment records document the existence of a number 
of scars on the veteran's hand and leg, there is no mention 
of any scars on the chin, as the veteran claims in his May 
2006 substantive appeal.  

The Board finds the absence of any injuries cited such as the 
veteran describes highly probative evidence against the 
veteran's claim, particularly in light of the fact that other 
important medical procedures have been documented clearly in 
the record.  

The Board has considered the October 2005statements from 
"A.A.", a former shipmate of the veteran's, A.A.'s spouse, 
"D.A.", and the veteran's mother in law, "R.S.".  A.A. 
stated that he served on the USS Midway with the veteran from 
November 1963 to May 1964 and remembers the veteran being 
injured in an accident that rendered the veteran unconscious 
for three days.  D.A. and R.A. both reported remembering 
being told that the veteran had been in an accident in 
Atsugi, Japan.  However, the Board finds in this case that 
the official military record more probative than these 
statements made over forty years after the fact, particularly 
since neither R.S. or D.A. had first hand knowledge of the 
alleged incident.  

Additionally, under 38 U.S.C.A. § 1131, a claimant must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  While the 
veteran has claimed that he has a scar on his chin, the size 
and appearance of this scar has not been documented of 
record.  Furthermore, there is no evidence of record that the 
veteran has ever complained of or received treatment for any 
neck problems.  

There is no mention any previous head injury in the veteran's 
post-service treatment records until April 2004, a month 
after the veteran filed the claim at issue on this appeal and 
approximately twenty years after the veteran retired from the 
Navy.  At that time, the veteran complained of poor memory.  
A May 2005 MRI and MRA of the veteran's brain did not 
indicate any abnormalities, noting only some mild cerebral 
atrophy consistent with the veteran's age.  

It is important for the veteran to understand that not only 
do the service medical records provide highly probative 
evidence against his claims, the post-service medical records 
provide highly probative evidence against his claims, 
indicating problems that began years after service with no 
connection to service or even failing to indicating the 
existence of the disability, undermining the veteran's 
credibility with the Board on all claims.  See Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it 
was proper to consider the veteran's entire medical history 
in determining if service-connection is warranted, including 
a lengthy period of absence of complaints); see also Forshey 
v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

Even assuming that the veteran does suffer from memory loss, 
there is no medical evidence linking this disability to an 
injury in service.  A layperson such as the veteran is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Finally, the veteran was afforded a VA dental examination in 
November 2004 and the examiner was unable to observe any 
intra-oral or extra-oral scars in the area if the veteran 
mouth were he claims he was injured and received sutures.  
The examiner concluded that it was impossible to determine 
whether any damage to the veteran's teeth was caused by the 
trauma the veteran described without resorting to 
speculation.  

For all the above evidence, the Board concludes that 
entitlement to service connection for a chin injury, 
residuals of dental trauma, residuals of a head injury, and 
residuals of a neck injury is not warranted.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).

Bilateral Hearing Loss

The veteran has sought entitlement to service connection for 
bilateral hearing loss, based on in-service acoustic trauma.  
The veteran's Form DD-214 show that he served as an aviation 
mechanic during service.  Accordingly, in-service exposure to 
noise from engines is conceded.  

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2008).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Id.

A comparison of the veteran's audiological testing results in 
1961, a few years after enlistment and in 1978 at separation 
shows that the veteran's hearing diminished slightly during 
service.  However, according to the VA examiner who examined 
the veteran's hearing in November 2004, the veteran's hearing 
at separation was normal except for a mild loss at 600Hz in 
the left ear and it did not meet the criteria to be 
considered a disability under 38 C.F.R. § 3.385 (2008).  The 
examiner concluded that the veteran's current hearing loss 
was not caused by his service, providing evidence against 
this claim.  

Based on the above evidence, the Board concludes that 
entitlement to service connection for bilateral hearing loss 
is not warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2008).

Residuals of a Gunshot Wound

Finally, the veteran claims that in October 1963, he 
accidently shot himself in the right leg while hunting.  He 
reports that the bullet was removed at a hospital at the 
Naval Air Station in Lemoore, California.  In support of his 
claim, he has provided a February 2005 letter from another 
veteran, "D.D." who states that he witnessed the veteran 
shoot himself in the back of the right leg below the knee 
with a 22 caliber pistol in October 1963, more than 40 years 
ago.  

However, the Board can find no evidence of this alleged 
incident in the veteran's service treatment records or 
service personnel records.  There is no evidence in the 
veteran's service treatment records that he was ever treated 
for a gunshot injury.  A Report of Medical examination in 
July 1968 notes the presence of a 1/2 inch scar on the right 
knee and a 1 inch scar below the right knee.  However, a 
review of the veteran's enlistment examination in October 
1958 shows that these scars were present at enlistment and 
thus could not have been caused by the veteran's alleged 
hunting accident.  Additionally, there are no documents in 
the veteran's personnel records relating a line of duty 
investigation of his alleged injury.  The Board finds the 
absence of any official, contemporaneous documentation of the 
veteran's alleged injury to be more probative than D.D.'s 
statement prepared over forty years after alleged accident.  

Based on the above evidence, the Board concludes that 
entitlement to service connection for residuals of a right 
leg bullet wound is not warranted.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records, as well as VA treatment records.  
The RO also attempted to locate treatment records from the 
hospital at the Naval Air Station in Lemoore, California 
where the veteran alleged he had a bullet removed in 1963 and 
from a hospital ship, the USS Sanctuary, where the veteran 
speculated he might have received treatment after his alleged 
injury to his chin, head, and neck in 1964.  The veteran was 
afforded a VA audiology examination and a VA dental 
examination in November 2004.  

The Board has found no other basis to hold any additional VA 
examinations because the evidence does not indicate some of 
the disorders at issue, the service and post-service medical 
records provide highly probative evidence against all claims, 
and the examinations obtained only provided negative evidence 
against the veteran's central contentions. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the veteran or his 
representative have not identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the veteran in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



ORDER

The appeal is denied.   


REMAND

The veteran is seeking entitlement to service connection for 
tinnitus, which he claims was caused by acoustic trauma in 
service.  

Following a VA audiological examination in November 2004, the 
VA examiner concluded that the veteran's tinnitus was not 
caused by his service because there was no evidence of in 
service hearing loss.  However, tinnitus is a separate, 
distinct disability caused by acoustic trauma.  See Kelly v. 
Brown, 7 Vet. App. 471, 473 (1995) (recognizing tinnitus and 
hearing loss as distinct conditions).  Thus, the mere fact 
that the veteran did not suffer from hearing loss in service 
does not in and of itself mean that the veteran's tinnitus 
was not caused by in-service acoustic trauma, and the RO must 
obtain a medical opinion as to whether the veteran's tinnitus 
was more likely than not caused by his military service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall afford the veteran an 
audiological examination to determine 
whether the veteran's tinnitus was at 
least as likely as not (fifty percent or 
greater) caused by in-service noise 
exposure.  A copy of this remand and the 
claims file shall be provided to the 
examiner and the examiner should indicate 
that he or she has reviewed the claims 
file.  

2.  When the requested development has 
been completed, ensure compliance with the 
requested action and review the case on 
the basis of the additional evidence.  If 
the benefit sought is not granted, provide 
the veteran a supplemental statement of 
the case and afford him a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


